Citation Nr: 0403213	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for unauthorized private medical 
expenses incurred on April 7, 1999.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran, who 
served on active duty from November 1954 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 agency decision by the 
Department of Veterans Affairs (VA) Network Authorization 
Office (NAO) at Fort Harrison, Montana.


REMAND

Briefly, review of the file indicates that in March 1999, the 
veteran and appellant were away from their home in South 
Carolina, visiting Dover Air Force Base, when the veteran 
accidentally fell and sustained a fracture of the proximal 
one -third of the femoral shaft.  He was admitted to a local 
private hospital through the emergency room.  It appears the 
appellant sought and received initial payment authorization 
from VA Medical Center (VAMC) in Wilmington, Delaware.  VAMC 
Wilmington, the nearest VAMC, sought to have the veteran 
transferred to their facility as soon as the veteran was 
medically feasible; however, the appellant wanted the veteran 
transferred to a VAMC nearer their home.  VAMC in Charleston, 
South Carolina, was contacted, but did not have the necessary 
personnel to provide physical rehabilitation services.  VAMC 
Columbia, South Carolina was contacted and a physician there 
agreed to accept the veteran for treatment.  The veteran's 
family hired H.H. to transport the veteran to VAMC Columbia, 
which H.H. accomplished in April 1999.  The family was billed 
$7,190.00 for H.H.'s services.  The veteran submitted a VA 
Form 10-583(R)-Claim for Payment of Unauthorized Medical 
Expenses in May 1999.  The appellant contends that the VAMC 
Columbia physician impliedly accepted on VA's behalf the cost 
of transporting the veteran by accepting the veteran for 
treatment at his facility.

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities that are 
especially maintained for that purpose at considerable 
expense shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 2002).  However, there are 
regulatory criteria that permit VA to assume financial 
responsibility for medical expenses incurred by veterans at 
private facilities under certain circumstances.  For 
instance, VA reimbursement for private medical care expenses 
may be granted, subject to other requirements, if prior 
authorization for private medical treatment in question is 
obtained from VA.  38 C.F.R. § 17.54 (West 2002).

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Such 
reimbursement is available only where:

(1) such care or services were rendered in a medical 
emergency of such nature 
that delay would have been hazardous to life or health;

(2) such care or services were rendered to a veteran in need 
thereof
	
A) for an adjudicated service-connected disability,

	(B) for a non-service-connected disability associated 
with and held to be 
aggravating a service-connected disability,

	(C) for any disability of a veteran who has a total 
disability permanent in 
nature from a service-connected disability, or

	(D) for any illness, injury, or dental condition in the 
case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in 
section 3101(9) of this title), and (ii) is medically 
determined to have been in 
need of care or treatment .... ; and

(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical.  
38 U.S.C.A. 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  See Malone v. Gober, 10 Vet. 
App. 539, 542 (emphasis added), citing to Cotton v. Brown, 7 
Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 
(1993).

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  Although the Secretary has enacted 
implementing regulations, these regulations are applicable 
only to claims governed by 38 C.F.R. Part 3; thus, the 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R. See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (Supplementary 
Information: Scope and Applicability).  The Court of Appeals 
for Veterans Claims (formerly Court of Veterans Appeals,) 
CAVC has held that section 5103(a), as amended by the VCAA, 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  In this case, the NAO did 
not issue a development letter of any sort.  The NAO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal VA development and 
accordingly compels remand.  The Board finds that, while this 
case is in remand status, the NAO should ensure that any 
pertinent provisions of the VCAA statute are fully met.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The NAO should gather any additional 
evidence that is necessary in order to 
adjudicate the appellant's claim for 
reimbursement of medical expenses 
incurred through a private medical 
provider/transporter on April 7, 1999, 
under the provisions of 38 U.S.C.A. 
§ 1725.  In particular, the NAO should 
obtain any evidence necessary to 
establish whether the veteran was, 
during the pertinent time period, an 
active VA health care participant, and 
to establish whether the treatment 
received from a private medical 
provider/transporter on April 7, 1999, 
constituted emergency treatment under 
the applicable statutory provision.  
This includes medical records of the 
treatment obtained through the private 
medical provider/transporter, which must 
be obtained and associated with the 
record.

3.  Pursuant to the VCAA, the NAO should 
issue a letter to the appellant 
informing her of the provisions of 38 
U.S.C.A. § 1725 and its implementing 
regulations, and advising her as to the 
evidence that would be necessary in 
order to substantiate her claim, and as 
to VA's responsibilities in assisting 
her in obtaining all relevant evidence.

4. After undertaking any evidentiary 
development deemed necessary, the NAO 
should readjudicate the appellant's 
claim of entitlement to payment or 
reimbursement for medical expenses with 
specific consideration given to the 
provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations.  
The NAO should make specific findings as 
to whether or not the veteran was an 
active Department health care 
participant, and as to whether or not 
the treatment he received through a 
private medical provider/transporter on 
April 7, 1999, constituted emergency 
treatment under that statute.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




